DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  INDIGO REAL ESTATE LLC, a Delaware Limited Liability Company,
                         Appellant,

                                   v.

   FIDELITY NATIONAL TITLE INSURANCE COMPANY, a California
                         Corporation,
                          Appellee.

                             No. 4D16-4085

                          [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 10-38088
CACE (14).

   John Borgo, Jeffrey M. Weissman, Brian S. Dervishi and Peter A.
Tappert of Weissman & Dervishi, P.A., Miami, for appellant.

   Jeffrey C. Schneider, Jezabel P. Lima and Chad E. Lipsky of Levine
Kellogg Lehman Schneider + Grossman LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.